FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LORI RODRIGUEZ; SECOND                   No. 17-17144
AMENDMENT FOUNDATION, INC.;
CALGUNS FOUNDATION, INC.,                   D.C. No.
             Plaintiffs-Appellants,      5:15-cv-03698-
                                              EJD
                 v.

CITY OF SAN JOSE; SAN JOSE POLICE          OPINION
DEPARTMENT; STEVEN VALENTINE,
              Defendants-Appellees.

      Appeal from the United States District Court
        for the Northern District of California
      Edward J. Davila, District Judge, Presiding

        Argued and Submitted January 14, 2019
              San Francisco, California

                  Filed July 23, 2019

    Before: J. Clifford Wallace, Richard R. Clifton,
      and Michelle T. Friedland, Circuit Judges.

              Opinion by Judge Friedland
2              RODRIGUEZ V. CITY OF SAN JOSE

                          SUMMARY *


              Civil Rights/Second Amendment

    The panel affirmed the district court’s summary
judgment for defendants City of San Jose, its Police
Department and a police officer in an action brought by
husband and wife, Edward and Lori Rodriguez, alleging civil
rights violations when police seized firearms from their
residence after detaining Edward for a mental health
evaluation in response to a 911 call, and then declined to
return the firearms.

    The City petitioned in California Superior Court to retain
the firearms on the ground that the firearms would endanger
Edward or another member of the public. Lori objected that
the confiscation and retention of the firearms, in which she
had ownership interests, violated her Second Amendment
rights. The Superior Court granted the City’s petition over
Lori’s objection and the California Court of Appeal
affirmed. After Lori re-registered the firearms in her name
alone and obtained gun release clearances from the
California Department of Justice, the City still declined to
return the guns, and Lori sued in federal court.

    The panel held that Lori’s Second Amendment claim
was barred by issue preclusion under California law. The
panel first held that although defendants failed to raise a
preclusion defense in either district court or in their principal
brief on appeal, it would forgive defendants’ forfeiture given
the significant public interests in avoiding a result
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              RODRIGUEZ V. CITY OF SAN JOSE                 3

inconsistent with the California Court of Appeal’s decision
on an important constitutional question and in not wasting
judicial resources on issues that had already been decided by
two levels of state courts.

    The panel held that the California Court of Appeal had
considered and rejected a Second Amendment argument
identical to the one before the panel and that the Court’s
decision was a final decision on the merits. The panel
rejected Lori’s contention that her subsequent re-registration
of the guns as separate property and the Department of
Justice’s ownership clearance were changes that affected the
state court’s Second Amendment analysis. The panel noted
that the state court had already assumed Lori’s ownership
interest under California’s community property laws and
must have considered Lori’s exclusive ownership of her
personal handgun given it was undisputed that the handgun
was her separate property.         The panel held that the
organizational plaintiffs that had joined Lori in her federal
lawsuit did not have Article III standing and therefore Lori
was the sole plaintiff against whom preclusion would be
applied. Finally, the panel held that redeciding the Second
Amendment issue would undermine the issue preclusion
doctrine’s goals of comity and judicial economy.

    The panel rejected Lori’s contention that the warrantless
confiscation of the firearms on the night of her husband’s
hospitalization violated her Fourth Amendment rights. The
panel analyzed the seizure of the firearms under a
community caretaking function framework and held that
under the circumstances, the urgency of a significant public
safety interest was sufficient to outweigh the significant
privacy interest in personal property kept in the home. The
panel emphasized that its holding that the warrantless seizure
of the guns did not violate the Fourth Amendment was
4             RODRIGUEZ V. CITY OF SAN JOSE

limited to the particular circumstances before it: the officers
had probable cause to detain involuntarily an individual
experiencing an acute mental health episode and to send the
individual for evaluation, they expected the individual
would have access to firearms and present a serious public
safety threat if he returned to the home, and they did not
know how quickly the individual might return.

    The panel affirmed the summary judgment on the
remaining claims in a concurrently filed memorandum
disposition.


                         COUNSEL

Donald E. J. Kilmer Jr. (argued), San Jose, California, for
Plaintiffs-Appellants.

Matthew W. Pritchard (argued), Deputy City Attorney;
Margo Laskowska, Senior Deputy City Attorney; Nora
Frimann, Assistant City Attorney; Richard Doyle, City
Attorney; Office of the City Attorney, San Jose, California;
for Defendants-Appellees.

Joseph G.S. Greenlee, Millenial Policy Center, Denver,
Colorado, for Amicus Curiae Millennial Policy Center.

C.D. Michel, Alexander A. Frank, Sean A. Brady, and Anna
M. Barvir, Michel & Associates P.C., Long Beach,
California, for Amicus Curiae California Rifle & Pistol
Association Inc.

Sharon Kim, Christopher Y. L. Yeung, and Philip A. Irwin,
Covington & Burling LLP, New York, New York; Joshua
Scharff and Jonathan E. Lowy, Brady Center to Prevent Gun
              RODRIGUEZ V. CITY OF SAN JOSE                     5

Violence, Washington, D.C., for Amicus Curiae Brady
Center to Prevent Gun Violence.

T. Peter Pierce, Steven A. Nguy, and Kyle H. Brochard,
Richards, Watson & Gershon, San Francisco, California, for
Amici Curiae League of California Cities and International
Municipal Lawyers Association.


                          OPINION

FRIEDLAND, Circuit Judge:

    Immediately after detaining Edward Rodriguez for a
mental health evaluation in response to his wife Lori
Rodriguez’s 911 call, San Jose police officer Steven
Valentine seized twelve firearms from the Rodriguez
residence without a warrant. 1 The City of San Jose (“the
City”) later petitioned in California Superior Court to retain
the firearms under California Welfare & Institutions Code
§ 8102 on the ground that the firearms would endanger
Edward or another member of the public. Lori objected that
the confiscation and retention of the firearms, in which she
had ownership interests, violated her Second Amendment
right. The court granted the City’s petition over Lori’s
objection. Lori appealed that decision, and the California
Court of Appeal affirmed.

   After Lori re-registered the firearms in her name alone
and obtained clearances to own the guns from the California
Department of Justice (“California DOJ”), the City still
declined to return the guns. Lori sued the City, the San Jose

    1
      Because Lori and Edward have the same last name, we refer to
them by their first names.
6             RODRIGUEZ V. CITY OF SAN JOSE

Police Department, and Officer Valentine (collectively,
“Defendants”) in federal district court. She argued that the
seizure and retention of the firearms violated her rights under
the Second, Fourth, Fifth, and Fourteenth Amendments, and
that she was also entitled to return of the firearms under
California Penal Code § 33800 et seq. The district court
rejected these arguments and accordingly granted summary
judgment for Defendants. Lori appealed. We hold that
Lori’s Second Amendment claim is barred by issue
preclusion and that her Fourth Amendment claim fails on the
merits. We therefore affirm. 2

                              I.

                              A.

    Late one night in January 2013, Lori called 911 to ask
the San Jose Police Department to conduct a welfare check
on her husband, Edward. This was not the first time that Lori
had made such a call—San Jose police officers had been to
the Rodriguez home on prior occasions because of Edward’s
mental health problems. Before they arrived, Officer
Valentine and the other responding officers learned that
there were guns in the home.

    At the Rodriguez home, Officer Valentine found Edward
ranting about the CIA, the army, and people watching him.
Edward also mentioned “[s]hooting up schools” and that he
had a “gun safe full of guns.” When asked if he wanted to
hurt himself, Edward attempted to break his own thumb.



    2
      We affirm the grant of summary judgment on Lori’s Fifth
Amendment, Fourteenth Amendment, and state law claims in a
concurrently filed memorandum disposition.
              RODRIGUEZ V. CITY OF SAN JOSE                  7

    Concluding that Edward was in the midst of an acute
mental health crisis that made him a danger to himself and
others, Officer Valentine and other officers on the scene
decided to seize and detain him pursuant to California
Welfare & Institutions Code § 5150 for a mental health
evaluation. Section 5150 allows an officer, upon probable
cause that an individual is a danger to himself or another
because of a mental health disorder, to take the person into
custody and place him in a medical facility for 72-hour
treatment and evaluation. Cal. Welf. & Inst. Code § 5150
(2013); see also Cal. Welf. & Inst. Code § 5150(a) (2019)
(same). The officers detained Edward and placed him in
restraints in an ambulance to travel to a nearby hospital for a
psychological evaluation.

    After removing Edward from the home, the officers
spoke with Lori, who confirmed that there were firearms in
the home in a gun safe. Officer Valentine informed her that,
pursuant to California Welfare & Institutions Code § 8102,
he would have to confiscate the guns. Section 8102(a)
requires law enforcement officers to confiscate any firearm
or other deadly weapon that is owned, possessed, or
otherwise controlled by an individual who has been detained
under California Welfare & Institutions Code § 5150.

    With Lori providing the keys and the combination code,
the officers opened the safe and found twelve firearms,
including handguns, shotguns, and semi-automatic rifles.
One of the firearms was a personal handgun registered to
Lori alone, which she had obtained prior to marrying
Edward. The other eleven were either unregistered or
registered to Edward. Lori gathered cases for the guns while
the officers packed up and documented them. She
specifically objected to the removal of her personal handgun,
8               RODRIGUEZ V. CITY OF SAN JOSE

but the officers confiscated it along with the other eleven
firearms.

    Meanwhile, in the ambulance, Edward repeatedly broke
the restraints holding him to a gurney. Once at the hospital,
Edward was evaluated and determined to be a danger to
himself, so he was admitted. 3         He was discharged
approximately one week later.

                                   B.

    One month after the officers confiscated the firearms, the
City filed a petition in California Superior Court under
California Welfare & Institutions Code § 8102(c), seeking
an order of forfeiture based on a determination that the guns’
return would likely endanger Edward or others. Edward did
not respond to the petition, but Lori intervened, asserting
outright ownership of her personal handgun and community
property ownership of the other firearms. Lori argued that
the court had no power to interfere with her Second
Amendment right to keep and bear arms because, even if
Edward was prohibited from possessing and owning guns,
she was not prohibited. In support, she emphasized that she
had obtained a notice of eligibility to own and possess guns
from the California DOJ Bureau of Firearms. Lori further
represented to the court that, if returned, the guns would be
secured in her gun safe and that she had changed the

    3
      Under California law, once Edward was taken into custody under
§ 5150 and then admitted to the hospital under §§ 5151 and 5152 because
he was determined to be a danger to himself, he became a “prohibited
person.” Cal. Welf. & Inst. Code § 8103(f)(1) (2013); see also Cal. Penal
Code §§ 30000, 30005. As a prohibited person, he could not own,
possess, control, receive, or purchase any firearm for a period of five
years following his release from the hospital. Cal. Welf. & Inst. Code
§ 8103(f)(1) (2013).
              RODRIGUEZ V. CITY OF SAN JOSE                    9

combination code so that Edward would not have access to
them. The return of the guns, she contended, therefore
would not present a danger to Edward or others.

    The court granted the City’s petition. The court
acknowledged that Lori could legally “walk . . . into any gun
store and qualify to buy a handgun . . . and put [it] in that gun
safe.” But it held that the City was nevertheless authorized
to take the “low hanging fruit” of the guns the Rodriguezes
already owned, irrespective of Lori’s ability to buy more,
because of the danger that Edward presented. Stating that it
was not “ignoring [Lori’s] Constitutional Rights,” the court
concluded that it was not appropriate to return the firearms
given the public safety concerns at stake.

    Lori appealed to the California Court of Appeal, arguing
that the superior court order was not supported by substantial
evidence of danger and that it violated her Second
Amendment right to keep and bear arms. In April 2015, the
appellate court affirmed. City of San Jose v. Rodriguez, No.
H40317, 2015 WL 1541988 (Cal. Ct. App. Apr. 2, 2015)
(“Rodriguez I”). The court held that there was substantial
evidence supporting the superior court’s determination that
returning the guns to the Rodriguez home would likely result
in endangering Edward or others. Id. at *5–6, 9. On the
constitutional issue, the court held that Lori had not
demonstrated a viable Second Amendment claim under the
United States Supreme Court’s case law. Id. at *6–9. The
court also explained that Lori had “other viable options,”
including selling or storing the guns outside the home, and
“that the procedure provided by [California Penal Code]
section 33850 et seq. for return of firearms in the possession
10              RODRIGUEZ V. CITY OF SAN JOSE

of law enforcement remains available to Lori.” 4 Id. at *7–8.
Ultimately, the court concluded “that Lori ha[d] failed to
show that the trial court’s . . . order violate[d] the Second
Amendment.” Id. at *9.

    Lori did not seek review in the California Supreme Court
or the United States Supreme Court.

    Following the California Court of Appeal’s decision,
Lori took the necessary steps under Penal Code §§ 33850–
65 to become eligible for the City to return her the firearms.
She changed the registration and ownership so that all twelve
guns were in her name only and obtained gun release
clearances from the California DOJ. She then asked the City
again to return the guns. The City denied the request one
month later.

    Lori subsequently sued Defendants under 42 U.S.C.
§ 1983 in the United States District Court for the Northern
District of California. Lori was joined in the lawsuit by co-
plaintiffs the Second Amendment Foundation, Inc. (“SAF”)
and the Calguns Foundation, Inc. (“CGF”) (collectively,
“Plaintiffs”). The Complaint alleged violations of Lori’s
Second, Fourth, Fifth, and Fourteenth Amendment rights, as
well as a state law claim under California Penal Code
§ 33800 et seq. Plaintiffs sought return of the guns, damages
to compensate Lori, and injunctive and declaratory relief to


     4
      The recovery procedures in California Penal Code § 33850 et seq.
were expressly incorporated into California Welfare & Institutions Code
§ 8102 while Lori’s state court appeal was pending. Rodriguez I, 2015
WL 1541988, at *8. The California Court of Appeal ordered
supplemental briefing on the implications for Lori’s claims of that
statutory change and of the availability of procedures under California
Penal Code § 33850 et seq. for the return of firearms.
                RODRIGUEZ V. CITY OF SAN JOSE                       11

prevent future violations of Lori’s rights and the rights of the
organizations’ members.

    Defendants moved for summary judgment, raising
various defenses including that SAF and CGF lacked Article
III standing, but not including estoppel defenses to any of
Plaintiffs’ federal law claims. The district court granted
summary judgment to Defendants. The court rejected
Defendants’ argument that SAF and CGF lacked Article III
standing but ruled that all of Plaintiffs’ claims failed on the
merits.

                                 II.

    We review de novo a district court’s summary judgment.
Longoria v. Pinal County, 873 F.3d 699, 703–04 (9th Cir.
2017). We may affirm on any ground supported by the
record, including grounds the district court did not reach.
Or. Short Line R.R. Co. v. Dep’t of Revenue Or., 139 F.3d
1259, 1265 (9th Cir. 1998).

                                  A.

    The California state courts addressed Lori’s Second
Amendment claim at both the trial and appellate stages,
concluding that the seizure and retention of Lori’s firearms
did not violate her right to keep and bear arms. For reasons
of comity, we apply issue preclusion to bar our
reconsideration of her Second Amendment claim, even
though Defendants did not brief that defense in the district
court. 5

    5
      Although the Rooker-Feldman doctrine, which limits our authority
to review the judgments of state courts, sometimes overlaps with
preclusion doctrine, see Noel v. Hall, 341 F.3d 1148, 1160–61 (9th Cir.
12              RODRIGUEZ V. CITY OF SAN JOSE

    The United States Constitution provides that “Full Faith
and Credit shall be given in each State to the public Acts,
Records, and judicial Proceedings of every other State.”
U.S. Const. art. IV, § 1. As implemented under 28 U.S.C.
§ 1738, federal courts must “give to a state-court judgment
the same preclusive effect as would be given that judgment
under the law of the State in which the judgment was
rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ.,
465 U.S. 75, 81 (1984). This requirement has equal force in
cases brought under 42 U.S.C. § 1983. See Allen v.
McCurry, 449 U.S. 90, 97–98 (1980).

     We therefore look to California law, which defines two
main forms of preclusion: claim, also known as res judicata;
and issue, also known as collateral estoppel. Claim
preclusion “provid[es] that ‘a final judgment forecloses
successive litigation of the very same claim, whether or not
relitigation of the claim raises the same issues as the earlier
suit.’” 6 White v. City of Pasadena, 671 F.3d 918, 926 (9th

2003), we have assured ourselves that Rooker-Feldman does not deprive
us of jurisdiction here. Lori did not name the California state courts or
any of its judges as defendants in her Complaint. Nor does she seek
relief from the state court judgment, which authorizes the City to keep
the guns but does not require the City to do so. Rather, Lori complains
“of a legal injury caused by an adverse party.” Id. at 1163. The Rooker-
Feldman doctrine accordingly does not apply. See id. at 1161–64.
     6
      “Claim” in this California state law context refers to a “‘cause of
action’ [that] is comprised of a ‘primary right’ of the plaintiff, a
corresponding ‘primary duty’ of the defendant, and a wrongful act by the
defendant constituting a breach of that duty.” Mycogen Corp. v.
Monsanto Co., 51 P.3d 297, 306 (Cal. 2002). In this opinion, we refer
to Lori’s federal causes of action as “claims” without intending to
suggest that her separate federal causes of action would necessarily count
as separate “claims” for purposes of California state law preclusion.
                RODRIGUEZ V. CITY OF SAN JOSE                       13

Cir. 2012) (quoting Taylor v. Sturgell, 553 U.S. 880, 892
(2008)). “Issue preclusion, in contrast, bars successive
litigation of an issue of fact or law actually litigated and
resolved in a valid court determination essential to the prior
judgment, even if the issue recurs in the context of a different
claim.” Id. (quoting Taylor, 553 U.S. at 892).

    Defendants failed to raise either form of preclusion in
response to Lori’s Second Amendment claim in their
summary judgment briefing in the district court or in their
principal brief to our court. Only after we requested
supplemental briefing on preclusion did the parties address
it. Defendants’ omissions would typically effect a forfeiture.
See AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631,
638 (9th Cir. 2012); Clements v. Airport Auth. of Washoe
Cty., 69 F.3d 321, 328–30 (9th Cir. 1995). 7

    We may, however, overlook forfeiture to consider
preclusion sua sponte in some circumstances. See Clements,
69 F.3d at 328–31. We determine whether to do so by
balancing the public and private interests, and we are more
likely to overlook forfeiture where the public interests
outweigh the private. Id. at 330.

    This balancing in large part turns “upon the type of
preclusion at stake” and generally favors forgiving forfeiture
of issue preclusion more often than claim preclusion. Id.
Both doctrines vindicate private interests in repose and in
avoiding the cost of duplicative litigation. And both serve
the public interest in conserving judicial resources by

    7
      We recognize that Hernandez and Clements use the term “waiver,”
not “forfeiture.” But under our recent en banc decision in United States
v. Depue, 912 F.3d 1227, 1232–33 (9th Cir. 2019) (en banc), we
understand those cases to be describing what we now call a forfeiture.
14            RODRIGUEZ V. CITY OF SAN JOSE

ensuring that courts do not revisit matters that were already
litigated—or should have been. But issue preclusion
advances an additional public interest: “preserving the
acceptability of judicial dispute resolution against the
corrosive disrespect that would follow if the same matter
were twice litigated to inconsistent results.” Id. (quoting
18 Charles Allen Wright et al., Federal Practice and
Procedure § 4403). Claim preclusion does not similarly
prevent inconsistent results because it “bars the litigation of
issues never before tried.” Id. Given that applying issue
preclusion protects more public interests, we have more
reason to overlook forfeitures of that defense. See id.

    Among Lori’s federal claims, her argument that the
seizure and retention of her firearms violated her Second
Amendment right is the only one that she pressed before the
state court. Accordingly, it is the only one to which issue
preclusion could apply. Given the significant public
interests in avoiding a result inconsistent with the California
Court of Appeal’s decision on an important constitutional
question and in not wasting judicial resources on issues that
have already been decided by two levels of state courts, to
the extent that relitigation of Lori’s Second Amendment
argument would be precluded in California court, we will
forgive Defendants’ forfeiture and hold that “relitigation of
those issues in federal court is precluded” as well. Id.

    Under California law, issue preclusion applies when six
criteria, named the “Lucido factors” after the California
Supreme Court’s seminal case on the doctrine, Lucido v.
Superior Court, 795 P.2d 1223 (Cal. 1990), are satisfied:

       (1) “the issue sought to be precluded from
       relitigation must be identical to that decided
       in a former proceeding”; (2) the issue to be
       precluded “must have been actually litigated
              RODRIGUEZ V. CITY OF SAN JOSE                15

       in the former proceeding”; (3) the issue to be
       precluded “must have been necessarily
       decided in the former proceeding”; (4) “the
       decision in the former proceeding must be
       final and on the merits”; (5) “the party against
       whom preclusion is sought must be the same
       as, or in privity with, the party to the former
       proceeding”; and (6) application of issue
       preclusion must be consistent with the public
       policies of “preservation of the integrity of
       the judicial system, promotion of judicial
       economy, and protection of litigants from
       harassment by vexatious litigation.”

White, 671 F.3d at 927 (quoting Lucido, 795 P.2d at 1225–
27). Here, the California Court of Appeal’s opinion was a
final decision on the merits, so the fourth factor is clearly
satisfied. Whether Lori’s Second Amendment argument is
issue precluded in this case turns on the remaining factors.

    The first three factors can be addressed together, as they
all involve assessing the California Court of Appeal’s
Second Amendment analysis and the similarity of the
argument it addressed to the argument advanced here. As
she does now, Lori contended in the state court proceedings
that Defendants were violating her “right to keep and bear
arms” by refusing to return the firearms because of her
husband’s prohibited status, even though “she was not
prohibited from acquiring or possessing firearms and had
promised to take all steps required under California law to
secure the firearms in a gun safe.” Rodriguez I, 2015 WL
1541988, at *2, 6–7. The California Court of Appeal
expressly rejected this argument and the notion that the
Second Amendment required returning her the guns.
Highlighting that Lori had not pointed to any authority to the
16             RODRIGUEZ V. CITY OF SAN JOSE

contrary, the court stated that the Supreme Court’s decisions
in District of Columbia v. Heller, 554 U.S. 570 (2008), and
McDonald v. City of Chicago, 561 U.S. 742 (2010),
suggested that the Second Amendment did not “extend[] to
keeping and bearing either any particular firearms or
firearms that have been confiscated from a mentally ill
person.”       Rodriguez I, 2015 WL 1541988, at *7
(emphasizing that “the right to keep and bear arms is not ‘a
right to keep and carry any weapon whatsoever in any
manner whatsoever and for whatever purpose’” (quoting
McDonald, 561 U.S. at 786)). Ultimately, the court
concluded “that Lori ha[d] failed to show that the trial
court’s . . . order violate[d] the Second Amendment.” Id.
at *9.

    Lori seeks to escape the preclusive effect of the
California Court of Appeal’s Second Amendment
determination by arguing that two developments since the
court’s decision differentiate the issue in her federal lawsuit
from the issue litigated in state court: (1) Lori transmuted the
eleven guns from community property to her separate
personal property; and (2) Lori obtained gun clearance
releases for the firearms from the California DOJ, which
made her eligible for the return of the firearms under
California Penal Code §§ 33850–65. But neither purported
“change” affects the premises underlying the state court’s
Second Amendment analysis. 8


     8
       Lori also points to the California Legislature’s passage of
California Penal Code § 25135 in October 2013, at the same time that
California Penal Code § 33850 et seq. was expressly incorporated into
California Welfare & Institutions Code § 8102, as support for her
contention that issue preclusion does not bar her Second Amendment
claim. See supra n.4. According to Lori, because California Penal Code
§ 25135 criminalizes keeping firearms in a home with a prohibited
                 RODRIGUEZ V. CITY OF SAN JOSE                         17

    First, the fact that Lori obtained exclusive ownership is
irrelevant for preclusion purposes because the state appellate
court already assumed that Lori had an ownership interest in
the guns under California’s community property laws. See
Rodriguez I, 2015 WL 1541988, at *6 (stating that the parties
stipulated that Lori had standing to assert a Second
Amendment right to the firearms based on her community
property interest in them). Moreover, it is undisputed that at
least one of the twelve guns, Lori’s personal handgun, was
always her separate property—accordingly, the court must
have considered her exclusive ownership of that gun as part
of its analysis and determined that ownership did not affect
the outcome under the Second Amendment.

    Second, the fact that Lori has now completed the
procedural requirements of California Penal Code § 33850
et seq. to be eligible for the return of her firearms does not
make her current situation materially different from that
considered by the California Court of Appeal. The court
requested and received supplemental briefing from both
parties on the effect of § 33850 et seq. on Lori’s Second
Amendment right. After considering the parties’ arguments,
and after observing that “[a]ccording to Lori, the evidence


person unless they are kept in the statutorily prescribed manner, and
because she would keep the firearms in a gun safe that she contends
would comply with that statute, California law expressly authorizes her
to possess the firearms. Lori is wrong on two levels. First, even if Lori
would not be violating a criminal statute if the guns were returned to her,
nothing in California Penal Code § 25135 suggests that complying with
that statute vitiates a California court order forfeiting firearms under
California Welfare & Institutions Code § 8102. Second, California
Penal Code § 25135 had been in effect for more than a year when the
California Court of Appeal published its decision, so there is nothing
new about its passage that causes the issue here to be different from the
issue decided by the state appellate court.
18            RODRIGUEZ V. CITY OF SAN JOSE

showed that she is not prohibited from owning or possessing
firearms” and that “she could secure [the guns, if returned]
in a gun safe to prevent Edward from having unauthorized
access,” Rodriguez I, 2015 WL 1541988, at *5, the state
appellate court held that the seizure and retention did not
violate Lori’s right to keep and bear arms.

    Although the court noted that “the record on appeal
shows that the procedure provided by section 33850 et seq.
for return of firearms in the possession of law enforcement
remains available to Lori,” id. at *8, it did not hold that
completing the section’s procedural requirements would
alter the Second Amendment analysis. Instead, the appellate
court concluded that “Lori ha[d] failed to show that the trial
court’s . . . order violate[d] the Second Amendment by
precluding her from keeping firearms for home protection.”
Id. at *9. In other words, as we understand the appellate
court’s decision, whether Lori might alternatively be able to
regain the guns through a state administrative procedure was
not necessary to the court’s conclusion that her Second
Amendment right had not been violated. See id. at *8–9. We
therefore conclude that the state court considered and
rejected a Second Amendment argument identical to the one
before us now.

    We next turn to the fifth Lucido factor and ask whether
the parties against whom preclusion is being sought are the
same as, or in privity with, the parties in the former
proceeding. See Lucido, 795 P.2d at 1225. The two
organizational plaintiffs, SAF and CGF, have joined Lori in
her federal suit but were not present in the state court
proceedings. We hold that because the organizational
plaintiffs do not have Article III standing, Lori is the sole
                 RODRIGUEZ V. CITY OF SAN JOSE                         19

plaintiff against whom preclusion would be applied, so the
fifth Lucido factor is satisfied. 9

     Plaintiffs admit that Lori is not a member of either SAF
or CGF, and the organizations do not appear to assert that
they have standing on behalf of any other member. They
accordingly do not have standing under Hunt v. Washington
State Apple Advertising Commission, 432 U.S. 333, 343
(1977) (holding that an organization may establish standing
if “(a) its members would otherwise have standing to sue in
their own right; (b) the interests it seeks to protect are
germane to the organization’s purpose; and (c) neither the
claim asserted nor the relief requested requires the
participation of individual members in the lawsuit”).

    Even absent a member with standing, however, an
organizational plaintiff “may have standing in its own right
to seek judicial relief from injury to itself and to vindicate
whatever rights and immunities the association itself may
enjoy.” Am. Fed’n of Gov’t Emps. Local 1 v. Stone, 502 F.3d
1027, 1032 (9th Cir. 2007) (quoting Warth v. Seldin,
422 U.S. 490, 511 (1975)).          Of course, to do so,
organizations must satisfy the traditional standing
requirements of (1) injury in fact, (2) causation, and
(3) redressability. La Asociacion de Trabajadores de Lake
Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir.


    9
      The fifth Lucido factor would also be satisfied if SAF and CGF
were in privity with Lori. Because Lori is not one of their members, and
because the nature of the relationship between Lori and the
organizations—including whether SAF or CGF had any involvement in
the state court proceedings—is unclear from the record, we have
addressed this Lucido factor by analyzing the organizational plaintiffs’
standing instead of attempting to apply the state law criteria for privity.
See Lynch v. Glass, 119 Cal. Rptr. 139, 141–43 (Ct. App. 1975).
20            RODRIGUEZ V. CITY OF SAN JOSE

2010) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–
61 (1992)).

    Our “in its own right” line of organizational standing
case law stems from the Supreme Court’s decision in Havens
Realty Corp. v. Coleman, 455 U.S. 363 (1982). There, a fair
housing organization alleged in its complaint that it “ha[d]
been frustrated by defendants’ racial steering practices in its
efforts to assist equal access to housing” and that the
organization had needed “to devote significant resources to
identify and counteract” those practices. Id. at 379. The
Supreme Court held that those allegations were sufficient to
establish standing at the motion to dismiss stage, explaining
that “[s]uch concrete and demonstrable injury to the
organization’s activities—with the consequent drain on the
organization’s resources—constitute[d] far more than
simply a setback to the organization’s abstract social
interests.” Id.

    We have subsequently interpreted Havens to mean that
an organization may establish “injury in fact if it can
demonstrate: (1) frustration of its organizational mission;
and (2) diversion of its resources to combat the particular
[injurious behavior] in question.” Smith v. Pac. Props. &
Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004) (citation
omitted). The organization cannot, however, “manufacture
the injury by incurring litigation costs or simply choosing to
spend money fixing a problem that otherwise would not
affect the organization at all.”          La Asociacion de
Trabajadores, 624 F.3d at 1088. In other words, an
organizational plaintiff must show that the defendant’s
actions run counter to the organization’s purpose, that the
organization seeks broad relief against the defendant’s
actions, and that granting relief would allow the organization
to redirect resources currently spent combating the specific
                RODRIGUEZ V. CITY OF SAN JOSE                        21

challenged conduct to other activities that would advance its
mission.

     For example, in El Rescate Legal Services, Inc. v.
Executive Office of Immigration Review, 959 F.2d 742 (9th
Cir. 1991), organizations assisting Central American refugee
clients in their efforts to obtain immigration relief brought
suit challenging the government’s policy and practice of
using incompetent translators and of not interpreting
portions of immigration court hearings. Id. at 745, 748. We
held that the organizations had standing because the policy
“frustrate[d] [the organizations’] goals and require[d] the
organizations to expend resources in representing clients
they otherwise would spend in other ways.” Id. at 748
(citing Havens, 455 U.S. at 379).

    Similarly, in People for the Ethical Treatment of Animals
v. United States Department of Agriculture, 797 F.3d 1087
(D.C. Cir. 2015), the plaintiff organization alleged that it had
needed to expend additional resources to ensure the humane
treatment of birds because the USDA had failed to apply the
protections of the Animal Welfare Act to birds even after
promising for ten years to do so. Id. at 1089, 1094–95. The
D.C. Circuit held that because the plaintiff had specifically
alleged how it diverted resources to address the USDA’s
failure to apply the Act to birds, there was enough evidence
of injury to satisfy Article III’s standing requirements. Id.
at 1096–97. 10

    10
       Writing separately in People for the Ethical Treatment of Animals,
Judge Millett contended that there is “grave tension” between the
expansion of Havens-based organizational standing and broader Article
III standing principles. Id. at 1099–1106 (Millett, J., dubitante).
Although Judge Millett recognized that, under current precedent, an
organizational plaintiff’s expenditure of resources can be sufficient to
22              RODRIGUEZ V. CITY OF SAN JOSE

    By contrast to the organizational plaintiffs in El Rescate
and People for the Ethical Treatment of Animals, Plaintiffs
here challenge only the City’s seizure of one person’s,
Lori’s, guns and the refusal to give them back. Although the
organizational plaintiffs state in the Complaint that they are
seeking prospective injunctive relief “to prevent future
violations of their members’ constitutional right[s],” the
Havens theory of standing they relied on exclusively at
summary judgment is not based on injury to their members.
And the only specific remedy ever requested was return of
the guns to Lori (who, again, is not a member of either SAF
or CGF). The organizational plaintiffs have not explained
how the City’s retention of Lori’s guns either impedes their


establish standing, she expressed concern that the doctrine allows an
organization to bring suit “every time [it] believes that the government
is not enforcing the law as much, as often, or as vigorously as it would
like.” Id. at 1103. She found this “hard to reconcile with the general
rule that a plaintiff’s voluntary expenditure of resources to counteract
governmental action that only indirectly affects the plaintiff does not
support standing.” Id. at 1099 (citing Clapper v. Amnesty Int’l USA,
568 U.S. 398, 410–16 (2013)); see also Fair Hous. Council v.
Roommate.com, LLC, 666 F.3d 1216, 1224–27 (9th Cir. 2012) (Ikuta, J.,
concurring and dissenting) (criticizing our case law holding “that an
organization with a social interest in advancing enforcement of a law was
injured when the organization spent money enforcing that law,” because
“[t]his looks suspiciously like a harm that is simply ‘a setback to the
organization’s abstract social interests,’ [which] Havens indicated was
not a ‘concrete and demonstrable injury,’” and urging en banc
reconsideration of our organizational standing doctrine). We share many
of these concerns but are bound to apply current precedent regardless.
See E. Bay Sanctuary Covenant v. Trump, 909 F.3d 1219, 1242–43 (9th
Cir. 2018) (recognizing these criticisms of Havens-based organizational
standing but also recognizing that three-judge panels of our court may
not depart from prior precedent). In any event, these concerns are not
directly implicated here because, as we explain below, SAF and CGF
lack standing even under the line of standing case law that Judge Millett
and Judge Ikuta believe has gone astray.
              RODRIGUEZ V. CITY OF SAN JOSE                   23

ability to carry out their mission or requires them to divert
substantial resources away from the organizations’ preferred
uses—let alone both. Relatedly, the organizations have not
shown how the requested relief would redress any broader
harm that the organizations work to combat.

     Each organization has produced a single affidavit from a
high-ranking official to attempt to establish Article III
standing. In his affidavit, SAF’s executive vice president
asserted only that the organization’s purpose “include[s]
education, research, publishing and legal action focusing on
the Constitutional right to privately own and possess
firearms [as well as] the consequences of gun control and
legislation that impacts the ‘right to keep and bear arms.’”
CGF’s executive director similarly framed CGF’s mission as
“promoting education for all stakeholders about California
and federal firearms laws . . . and defending and protecting
the civil rights of California gun owners.”                  Both
organizations also allege that they expend resources advising
and assisting members and non-members in navigating
California’s gun laws and attempting to recover confiscated
firearms. But neither organization presents any evidence of
expending resources to assist Lori apart from incurring
litigation costs as co-plaintiffs in her federal litigation.

    The mere fact that these organizations represent
California gun owners and provide legal advice in navigating
California’s gun laws does not automatically lead to the
conclusion that the confiscation and retention of Lori’s guns
frustrates their missions or requires them to divert resources.
Because SAF and CGF have offered no theory explaining
their organizational harm—let alone evidence supporting
such a theory, as is required at the summary judgment
24              RODRIGUEZ V. CITY OF SAN JOSE

stage—they have not demonstrated Article III standing. 11
And without the presence of the organizational plaintiffs, we
are left considering issue preclusion against only Lori, the
same party who litigated the state court proceedings. The
fifth Lucido factor is thus satisfied.

     Finally, under the sixth Lucido factor, we ask whether
applying issue preclusion here would promote the public
policies of “preservation of the integrity of the judicial
system, promotion of judicial economy, and protection of
litigants from harassment by vexatious litigation.” Lucido,
795 P.2d at 1227. Throughout the state court proceedings,
the question whether the seizure and retention of the firearms
violated Lori’s Second Amendment right was at center stage.
The California Superior Court and the California Court of
Appeal both expressly considered and ruled on that issue.
Redeciding it now, when the facts and Lori’s arguments have
not materially changed from what was presented in the state
proceedings, would undermine the issue preclusion
doctrine’s goals of comity and judicial economy, so the
requirements of the sixth Lucido factor are also met.

  For these reasons, we hold that Lori’s Second
Amendment challenge is precluded under California law.
     11
        Unlike in Havens, which the Supreme Court considered at the
motion to dismiss stage, we are reviewing the organizations’ Article III
standing here on appeal from summary judgment. Accordingly, SAF
and CGF were required to support their standing claims with “specific
facts” showing the frustration of their purpose and diversion of their
resources through affidavits or other evidence. See Lujan, 504 U.S.
at 561 (“[a]t the pleading stage, general factual allegations of injury
resulting from the defendant’s conduct may suffice,” but at the summary
judgment stage “the plaintiff can no longer rest on such mere allegations
and instead must set forth by affidavit or other evidence specific facts,
which for purposes of the summary judgment motion will be taken to be
true” (citations and quotation marks omitted)).
                 RODRIGUEZ V. CITY OF SAN JOSE                         25

We therefore affirm judgment for Defendants on Lori’s
Second Amendment claim without further analysis.

                                    B.

    Lori also argues that the officers’ warrantless
confiscation of her firearms on the night of her husband’s
hospitalization violated her Fourth Amendment rights. “A
seizure conducted without a warrant is ‘per se unreasonable
under the Fourth Amendment,’” with some limited
exceptions. United States v. Hawkins, 249 F.3d 867, 872
(9th Cir. 2001) (quoting Minnesota v. Dickerson, 508 U.S.
366, 372 (1993)). 12 We hold that an exception to the warrant
requirement applies here, so we reject Lori’s Fourth
Amendment claim. 13

    The Supreme Court has recognized a category of police
activity relating to the protection of public health and
safety—a category commonly referred to as the “community
caretaking function”—that is “totally divorced from the
detection, investigation, or acquisition of evidence relating

    12
        The Fourth Amendment also protects against warrantless
searches, absent an exception. United States v. Martinez, 406 F.3d 1160,
1163 (9th Cir. 2005) (explaining that searches, as well as seizures, inside
a home are presumptively unreasonable). Lori has not challenged any
search. Indeed, in her opening brief to our court, she emphasized that
“there was no search.” We therefore limit our Fourth Amendment
inquiry to the reasonableness of the seizure.

    13
        Unlike the Second Amendment challenge, Lori’s Fourth
Amendment arguments were neither raised nor decided in state court, so
issue preclusion could not apply. And, as explained above, there is less
reason to forgive waiver of claim preclusion than there is to forgive
waiver of issue preclusion, so even if the Fourth Amendment argument
could be viewed as part of the same claim that Lori pursued in state court,
we would decline to consider claim preclusion sua sponte.
26            RODRIGUEZ V. CITY OF SAN JOSE

to the violation of a criminal statute.” Cady v. Dombrowski,
413 U.S. 433, 441 (1973). Searches and seizures performed
under the community caretaking function, like those
performed pursuant to the criminal investigatory function,
are subject to the Fourth Amendment’s warrant requirement.
See United States v. Erickson, 991 F.2d 529, 531–32 (9th
Cir. 1993) (holding that the “community caretaking function
. . . cannot itself justify a warrantless search”). Thus, the
government must demonstrate that a search or seizure
conducted to protect public health or safety but without a
warrant falls within an exception to the warrant requirement.

    We have previously recognized two types of police
action in which an officer may conduct a warrantless search
or seizure when acting within the community caretaking
function: (1) home entries to investigate safety or medical
emergencies, and (2) impoundments of hazardous vehicles.

    The first category, termed the “emergency exception,”
authorizes a warrantless home entry where officers “ha[ve]
an objectively reasonable basis for concluding that there [i]s
an immediate need to protect others or themselves from
serious harm; and [that] the search’s scope and manner [a]re
reasonable to meet the need.” United States v. Snipe,
515 F.3d 947, 952 (9th Cir. 2008). As with many exceptions
to the warrant requirement, we “judge whether or not the
emergency exception applies in any given situation based on
the totality of the circumstances,” with the government
bearing the burden of showing “that the search at issue meets
these parameters.” Hopkins v. Bonvicino, 573 F.3d 752, 764
(9th Cir. 2009) (quoting United States v. Stafford, 416 F.3d
1068, 1074 (9th Cir. 2005)). That burden includes
“show[ing] that a warrant could not have been obtained in
time.” United States v. Struckman, 603 F.3d 731, 738 (9th
                 RODRIGUEZ V. CITY OF SAN JOSE                          27

Cir. 2010) (quoting United States v. Good, 780 F.2d 773, 775
(9th Cir. 1986)). 14

    Until now, our case law on seizures under the community
caretaking function has related solely to the second category:
impounding vehicles that “jeopardize public safety and the
efficient movement of vehicular traffic,” oftentimes after the
driver has been detained or has otherwise become
incapacitated. Miranda v. City of Cornelius, 429 F.3d 858,
864 (9th Cir. 2005) (quoting South Dakota v. Opperman,
428 U.S. 364, 368–69 (1976)); see also United States v.
Jensen, 425 F.3d 698, 706 (9th Cir. 2005) (“Once the arrest
[of the driver] was made, the doctrine allowed law
enforcement officers to seize and remove any vehicle which
may impede traffic, threaten public safety, or be subject to
vandalism.”). In those cases, to determine whether the
seizure was reasonable, we balanced the urgency of the
public interest in safe, clear roads against the private interest
in preventing the police from interfering with a person’s
property. Compare United States v. Torres, 828 F.3d 1113,
1120 (9th Cir. 2016) (holding that it did not violate the
Fourth Amendment to impound a vehicle that, among other
concerns, was “positioned in a manner that could impede

    14
       By contrast, the exigent circumstances exception arises within the
police’s investigative function. Hopkins, 573 F.3d at 763. Under that
exception to the warrant requirement, police may “enter a home without
a warrant if they have both probable cause to believe that a crime has
been or is being committed and a reasonable belief that their entry is
‘necessary to prevent . . . the destruction of relevant evidence, the escape
of the suspect, or some other consequence improperly frustrating
legitimate law enforcement efforts.’” Id. (quoting United States v.
McConney, 728 F.2d 1195, 1199 (9th Cir. 1984) (en banc)). Defendants
do not attempt to rely on the exigent circumstances exception here, so
we need not decide whether it could have applied.
28             RODRIGUEZ V. CITY OF SAN JOSE

emergency services”) with United States v. Caseres,
533 F.3d 1064, 1075 (9th Cir. 2008) (concluding that it was
constitutionally unreasonable for police to impound a car
when the car was lawfully parked near the arrested driver’s
residence and when there was no showing that the car was
likely to be stolen or vandalized, or to impede traffic). 15
These vehicle seizure cases are similar to the emergency
exception home entry cases because they allow the police to
respond to an immediate threat to community safety.

    A seizure of a firearm in the possession or control of a
person who has been detained because of an acute mental
health episode likewise responds to an immediate threat to
community safety. We believe the same factors at issue in
the context of emergency exception home entries and vehicle
impoundments—(1) the public safety interest; (2) the
urgency of that public interest; and (3) the individual
property, liberty, and privacy interests—must be balanced,
based on all of the facts available to an objectively
reasonable officer, when asking whether such a seizure of a
firearm falls within an exception to the warrant requirement.

     Other circuits have looked at precisely such factors in
analyzing whether guns could be seized without a warrant to
protect the gun owner or those nearby. For example, in
Mora v. City of Gaithersburg, 519 F.3d 216 (4th Cir. 2008),
a firefighter (Mora) called 911 and told the operator that “he
was suicidal, had weapons in his apartment, could
understand shooting people at work, and said, ‘I might as
well die at work.’” Id. at 220. After confirming with one of
Mora’s coworkers that his threats should be taken seriously,

     15
       To properly impound a motor vehicle without a warrant, law
enforcement must also act “in conformance with the standardized
procedures of the local police department.” Torres, 828 F.3d at 1118.
              RODRIGUEZ V. CITY OF SAN JOSE                29

but without first obtaining a warrant, police drove to Mora’s
apartment and found him loading his vehicle with suitcases
and gym bags. Id. The police confiscated the bags and
found a gun inside. Id. Police then took Mora’s keys,
entered his apartment, and discovered a large gun safe
containing twenty-one guns and keys to a second safe. Id.
They ultimately located forty-one firearms, ammunition, and
survivalist literature throughout the apartment. Id. The
police detained Mora for a mental health evaluation and then
seized the firearms without a warrant. Id.

    The Fourth Circuit held that the officers had not violated
Mora’s Fourth Amendment rights. The Fourth Circuit
“identif[ied] the individual and governmental interests at
stake and balanc[ed] them for reasonableness in light of the
circumstances.” Id. at 223. Weighing the government’s
interest in “[p]rotecting the physical security of its people”
from “an individual who intends slaughter” against the
private interests in liberty, privacy, and property, the court
observed that “[r]especting the rights of individuals has
never required running a risk of mass death.” Id. at 223–24.
Rather, the court explained that “[a]s the likelihood,
urgency, and magnitude of a threat increase, so does the
justification for and scope of police preventive action.” Id.
at 224. Applying these principles, the Fourth Circuit held
that the officers had “a sound basis for seizing Mora’s
weapons, whether or not they were contraband or evidence.”
Id. at 227. The court also rejected the argument that Mora’s
previous removal from the scene diminished the public
safety justification for seizing the guns because the officers
had no idea whether Mora’s “confederates might possess
access to Mora’s considerable store of firearms, or whether
Mora himself might return to the apartment more quickly
than expected.” Id. at 228.
30            RODRIGUEZ V. CITY OF SAN JOSE

    The D.C. Circuit considered similar factors in Corrigan
v. District of Columbia, 841 F.3d 1022 (D.C. Cir. 2016), and
ultimately held that there was not a sufficiently imminent
threat to justify the warrantless search of a home and seizure
of guns found inside. Id. at 1035. In that case, the police
were dispatched in the middle of the night to a military
veteran’s (Corrigan’s) home for what they believed to be an
“attempted suicide.” Id. at 1026. They learned from his ex-
girlfriend and landlord that Corrigan had weapons, had
recently ended a romantic relationship, and was under
psychiatric care for PTSD and depression. Id. at 1026. After
the police attempted to contact him numerous times over the
course of several hours, Corrigan woke up and voluntarily
came outside. Id. at 1026–27. He surrendered himself into
the officers’ custody, though he refused to consent to a
search of his home. Id. at 1027.

    Despite having Corrigan in custody, the police broke into
his home, first conducting a “sweep” for injured persons or
threats and then performing a “top-to-bottom warrantless
search” to look for “any hazardous materials that could
remain on the scene and be dangerous to the public.” Id.
During the search, the officers broke into several locked
boxes and discovered multiple firearms, a military smoke
grenade, fireworks, and ammunition. Id. at 1028.

    The D.C. Circuit held that the search was unreasonable
under the Fourth Amendment. Id. at 1035. Emphasizing
that the police “had been on the scene for five hours and fully
secured the area prior to the [] entry and search,” as well as
the fact that Corrigan had surrendered peacefully, id.
at 1034, the court concluded that “there was no objectively
reasonable factual basis for the [police] to believe an
imminently dangerous hazard could be present in Corrigan’s
              RODRIGUEZ V. CITY OF SAN JOSE                  31

home, particularly after completing the ‘sweep,’” id. at 1031
(emphasis added).

    Applying the same analytical framework, we hold that
the warrantless seizure of the Rodriguezes’ guns was
appropriate. The seizure of the firearms did affect a serious
private interest in personal property kept in the home. On
the other hand, the public interest at stake here was also very
significant. San Jose police officers had previously been to
the home on prior occasions because Edward was acting
erratically, and on the day in question, Edward was ranting
about the CIA, the army, and other people watching him. He
also mentioned “[s]hooting up schools,” specifically
referencing the guns in the safe. Edward’s threats may not
have been as explicit as the threats made in Mora, but a
reasonable officer would have been deeply concerned by the
prospect that Edward might have had access to a firearm in
the near future. Consequently, there was a substantial public
safety interest in ensuring that the guns would not be
available to Edward should he return from the hospital.

    With significant private and public interests present on
both sides, the urgency of the public safety interest is the key
consideration in deciding whether the seizure here was
reasonable. We believe that, on this record, the urgency of
the situation justified the seizure of the firearms.

    Importantly, the officers had no idea when Edward might
return from the hospital. Even though California Welfare &
Institutions Code § 5150 authorized the detention of Edward
for a period of up to 72 hours for treatment and evaluation,
he could only be held for that period if the hospital staff
actually admitted him. See id. §§ 5150 (2013), 5151 (2013).
As Lori conceded at oral argument, as far as the officers
knew, Edward could have returned to the home at any
time—making it uncertain that a warrant could have been
32              RODRIGUEZ V. CITY OF SAN JOSE

obtained quickly enough to prevent the firearms from
presenting a serious threat to public safety.

    Lori asserts two primary counterarguments to the
conclusion that there was sufficient urgency to justify the
warrantless seizure of the firearms. First, she argues that any
urgency was diminished because she could change the
combination to the gun safe, preventing Edward from
accessing the guns. But even assuming Lori could have
changed the combination before Edward could have
returned, it was reasonable to believe that Edward, who
weighed 400 pounds, could have overpowered her to gain
access to the guns. Second, Lori contended at oral argument
that telephonic warrants are available in San Jose and that
the officers could have obtained such a warrant more quickly
than Edward could have returned if the hospital had not
admitted him. But she has offered no support for either
assertion. And without evidence or other support for her
conclusory statements, Lori has not carried her burden in
opposing summary judgment. See Celotex Corp. v. Catrett,
477 U.S. 317, 324 (1986). 16

    Our holding that the warrantless seizure of the guns did
not violate the Fourth Amendment is limited to the particular
circumstances here: the officers had probable cause to detain
involuntarily an individual experiencing an acute mental
health episode and to send the individual for evaluation, they
expected the individual would have access to firearms and
present a serious public safety threat if he returned to the
     16
       As noted above, see supra n.15, police must act “in conformance”
with department procedures when impounding a vehicle without a
warrant. See Torres, 828 F.3d at 1118. We need not decide whether
there is an equivalent requirement for the seizure of firearms because
Lori has not disputed the officers’ compliance with San Jose Police
Department procedures here.
             RODRIGUEZ V. CITY OF SAN JOSE                33

home, and they did not know how quickly the individual
might return. Under these circumstances, the urgency of a
significant public safety interest was sufficient to outweigh
the significant privacy interest in personal property kept in
the home, and a warrant was not required.

                            III.

   For the foregoing reasons, we AFFIRM.